       Case 3:15-cv-00950-MWB Document 173 Filed 08/02/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MAJORIE M. GILLESPIE, et al.,                       No. 3:15-CV-00950

             Plaintiffs,                            (Judge Brann)

      v.

LORI DRING and NANCY ASARO,

             Defendants.

                                      ORDER

      AND NOW, this 2nd day of August 2021, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that in

further accordance with Federal Rule of Civil Procedure 62.1, Plaintiffs shall

inform the circuit clerk of the United States Court of Appeals for the Third Circuit

that this Court has determined that the pending motion for relief from judgment

raises a substantial issue.

                                             BY THE COURT:


                                             s/ Matthew W. Brann
                                             Matthew W. Brann
                                             Chief United States District Judge
